Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olliff (US 7275967 B1).
	In reference to claim  1, Olliff teaches a splitter (fig. 6) for interconnecting a first connector (20A; fig. 6) with at least one second connector (20B; fig. 6) comprising: a first electrically conductive layer (42) that is connectable to the first connector and to the at least one second connector, the first layer having at least two electrically conductive terminals (A; image below) which protrude from the (top spring contact 44 of 20A) of the first connector and an associated first contact (top spring contact 44 of 20B) of the at least one second connector.

    PNG
    media_image1.png
    887
    784
    media_image1.png
    Greyscale


In reference to claim 2, Olliff teaches the first electrically conductive layer is a solid layer made of an electrically conductive material.
In reference to claim  3, Olliff teaches the electrically conductive layer has a rectangular shape (see B; image below) having a length and a width, the electrically conductive layer having a height (i.e. the vertical side walls near lead line S, SH) perpendicular to the rectangular shape.

    PNG
    media_image2.png
    239
    345
    media_image2.png
    Greyscale

In reference to claim  4, Olliff teaches the electrically conductive terminals protrude from the electrically conductive layer in a direction parallel to the rectangular shape (see fig. 5A, 6).
In reference to claim  5, Olliff teaches comprising at least one second electrically conductive layer (43) arranged at a distance from the first electrically conductive layer (42).
In reference to claim  6, Olliff teaches each of the at least one second electrically conductive layers include at least two electrically conductive terminals (pertaining to A of 43) which protrude from the second electrically conductive layer.

    PNG
    media_image1.png
    887
    784
    media_image1.png
    Greyscale

In reference to claim  7, Olliff teaches the electrically conductive terminals are arranged to provide electrical connection between a second contact (bottom spring contact 44 of 20A) of the first connector and an associated second contact (bottom spring contact 44 of 20B) of at least one of the second connectors.
In reference to claim  8, Olliff teaches wherein each of the contacts of the connectors is formed as a separate contact element having a body fixed to one of the electrically conductive terminals associated with that contact (see fig. 6).
In reference to claim  9, Olliff teaches the contacts of the connectors are fixed to the electrically conductive terminals by a press fit (col. 7, lines 40-45 mention the claimed press fitting).
In reference to claim  10, Olliff teaches comprising at least a contact housing (pertaining to the insulative body of 20A, B) encompassing one of the connectors for electrically insulating the connector.
In reference to claim  11, Olliff teaches a splitter housing (pertaining to top/bottom 50 joined together with housing of 20A-D to form a unitary assembly, see col. 8, lines 15-18) for electrically insulating the splitter.
In reference to claim  12, Olliff teaches the splitter housing includes an inner housing (pertaining to 20A-D) and an outer housing (pertaining to 50, where 50 closes the exposed portions of 42, 43 that are not covered by housing 20A-D).
	In reference to claim  16, Olliff teaches a method of assembling a splitter (fig. 6) for interconnecting a first connector (44, 20A) with at least one second connector (44, 20B), the method comprising the steps of: connecting a first electrically conductive layer (42) to the first connector and to at least one of the second connectors, the first layer having at least two electrically conductive terminals (A; image below) which protrude from the first layer; and providing by the terminals electrical connection between a first contact (top 44 of 20A) of the first connector and an associated first contact (top 44 of 20B) of at least one of the second connectors.

    PNG
    media_image1.png
    887
    784
    media_image1.png
    Greyscale

	In reference to claim  17, Olliff teaches comprising the step of arranging at least one second electrically conductive layer (43) at a distance from the first electrically conductive layer (42).
	In reference to claim  18, Olliff teaches each of the at least one second electrically conductive layers include at least two electrically conductive terminals (A of 43) which protrude from the second electrically conductive layer, the electrically conductive terminals arranged to provide electrical connection between a second contact (bottom 44 of 20A) of the first connector and an associated second contact (bottom 44 of 20B) of at least one of the second connectors.  
In reference to claim  19, Olliff teaches comprising the step of forming each of the contacts (pertaining to 44) of the connectors as a separate contact element and fixing the contacts of the connectors to one of the electrically conductive terminals associated to that contact (see fig. 3, 6).


Allowable Subject Matter
Claims 13-15, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        03/25/2022